Per Curiam:
The magistrate afforded to the defendant every right assured to her by procedure, not merely in a formal way, but with full explanation thereof. He was courteous and considerate and deserves nothing but commendation for his conduct of the proceedings and of the trial. The magistrate suspended sentence. We think that the case for the People left it doubtful whether the defendant broke that provision of section 887 of the Code of Criminal Procedure that deals with solicitation, upon which she was arraigned and tried. In view of this uncertainty, and of the statements of the defendant, whose denials were not so sweeping in every respect as to arouse suspicion as to their truth, and of the unquestioned proof of her high character, we have concluded to reverse the judgment. The folly of the woman was self-confessed, but her criminality was not proven by the weight of evidence. The judgment of the County Court of Kings county that affirmed the conviction in the Magistrate’s Court is reversed, and the conviction by the magistrate is reversed, and the defendant is discharged. Jenks, P. J., Stapleton, Mills and Blaekmar, JJ., concurred; Thomas, J., dissented. Judgment of the County Court of Kings county that affirmed the conviction in the Magistrate’s Court is reversed, and the conviction by the magistrate is reversed, and the defendant is discharged.